         Case 2:20-cv-03300-CMR Document 38 Filed 08/28/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 HAPCO,
                        Plaintiff,
             v.
 CITY OF PHILADEPHIA and
 THE HONORABLE JAMES KENNEY,
                 Defendants,                                  CIVIL ACTION NO. 20-3300

            and
 TENANT UNION REPRESENTATIVE
 NETWORK AND PHILADELPHIA
 UNEMPLOYMENT PROJECT
               Defendant-Intervenors.

                                             ORDER

       AND NOW, this 27th day of August 2020, after a Hearing held on August 19, 2020,

upon consideration of Plaintiff HAPCO’s Motion for Preliminary Injunction [Doc. No. 22], the

responses thereto, and all related filings, and for the reasons stated in the accompanying

Memorandum Opinion, it is hereby ORDERED that the Motion is DENIED.

       It is so ORDERED.

                                                     BY THE COURT:

                                                     /s/ Cynthia M. Rufe
                                                     _____________________
                                                     CYNTHIA M. RUFE, J.
